IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                                                        r.4.3
STATE OF WASHINGTON,                                                                    CgD
                                                 No. 76634-1-1
                     Respondent,
                                                 DIVISION ONE
         V.
                                                 UNPUBLISHED OPINION
JOSE JUAN NUNEZ NUNEZ,

                     Appellant.                  FILED: March 12, 2018


       PER CURIAM    -     Jose Nunez Nunez appeals the financial obligations

imposed following his convictions for driving under the influence (DUI) and

attempting to elude a police officer. He contends the court imposed discretionary

DUI-related fines/fees and a crime lab fee "based on the misapprehension that

they were mandatory." Br. of Appellant at 6. He seeks a remand for the court to

exercise its discretion.     The State concedes that the challenged financial

obligations were not mandatory and points out that the trial court twice "indicated,

that [its] intent was to impose only 'mandatory' legal financial obligations." Br. of

Resp't at 4. The State concludes that the proper remedy is to simply vacate the

challenged financial obligations. We accept the State's concession and remand

for the court to strike the $100 crime lab fee and the $750 in DUI-related

fines/fees.

       Nunez Nunez's Statement of Additional Grounds(SAG)consists largely of

a series of quotations from the record. We need not consider a SAG that "does
No. 76634-1-1/ 2


not inform the court of the nature and occurrence of alleged errors." RAP

10.10(c).

      Remanded for amendment of the judgment and sentence.

            For the Court:
                                           63rx iT


                                             J




                                   2